


Exhibit 10.17


2013 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


The 2013 annual base salaries of the following Named Executive Officers of
Ameren Corporation (Ameren), Union Electric Company (UE) and Ameren Illinois
Company (AIC) (which officers are employed by Ameren and/or an Ameren subsidiary
as of March 1, 2013, and were determined to the extent applicable by reference
to the Ameren Proxy Statement and the UE and AIC Information Statements for the
2013 annual meetings of shareholders and by reference to the definition of
“Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K) are as
follows:


Name and Position
2013 Base Salary


Thomas R. Voss
Chairman, President and Chief Executive Officer - Ameren
$
1,030,000


Warner L. Baxter
Chairman, President and Chief Executive Officer - UE
$
624,000


Martin J. Lyons, Jr.
Executive Vice President and Chief Financial
     Officer - Ameren, UE and AIC
$
540,000


Steven R. Sullivan
Chairman, President and Chief Executive
      Officer - Ameren Energy Resources Company, LLC
$
485,000


Charles D. Naslund
Executive Vice President - Ameren Services Company
$
462,000


Adam C. Heflin
Senior Vice President and Chief Nuclear Officer - UE
$
445,000


Gregory L. Nelson
Senior Vice President, General Counsel and
     Secretary - Ameren, UE and AIC
$
440,000


Daniel F. Cole
Chairman, President and Chief Executive Officer - Ameren Services Company
$
415,000


Richard J. Mark
Chairman, President and Chief Executive Officer - AIC
$
412,000









